— In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Rubenfeld, J.), entered August 6, 1987, which, after a hearing, dismissed the proceeding.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The petitioner was released from custody on October 19, 1987, and is therefore, not entitled to the extraordinary relief of habeas corpus (see, People ex rel. Julio v Walters, 58 NY2d 881; People ex rel. Wilder v Markley, 26 NY2d 648; People ex rel. Owens v Sullivan, 128 AD2d 572; People ex rel. Lublin v New York State Div. of Parole, 128 AD2d 746; People ex rel. Kitchen v Sullivan, 121 AD2d 415). Bracken, J. P., Kunzeman, Kooper and Balletta, JJ., concur.